DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 14 March 2022 has been entered. Claims 9-15 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0017781 A1 to Nihongi et al. (Nihongi) in view of US 2020/0040787 A1 to Brandt (Brandt) and US 2018/0018723 A1 to Nagla et al. (Nagla).
In reference to claims 14 and 15, Nihongi discloses an exhaust gas aftertreatment system for a motor vehicle, the exhaust gas aftertreatment system comprising: an exhaust gas aftertreatment device (see Fig. 1); and an on-board electronic computing device (14), which is configured to receive consumption information (“instructed spray volume”) characterizing how much of a reducing agent is required to set a predetermined value for nitrogen oxides in exhaust gas after treatment by the exhaust gas aftertreatment device given a determined composition of exhaust gas (par. 0031; S8, Fig. 3a) or how much of the reducing agent is required to reduce a determined nitrogen oxide content in the exhaust gas by a predetermined proportion by the exhaust gas aftertreatment device; receive tank information characterizing a filling level of a reducing agent tank of the motor vehicle (S3, S6; Fig. 3a); determine that there is a divergence between the received consumption information and the received tank information (S18, S19, S20; Fig. 3a); but fails to explicitly disclose triggering an action of the motor vehicle and storing error information in a blockchain.
However, Brandt discloses a similar system for reductant monitoring and diagnostics that triggers, responsive to the determination that there is a fault in the received tank information, an action of the motor vehicle (output to a driver display, par. 0060). It would have 
Additionally, Nagla discloses that it is conventional to store diagnostic and service data for a vehicle in a blockchain (par. 0119). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blockchain storage technique disclosed by Nagla into the system of the modified Nihongi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Nagla teaches that the technique advantageously prevents tampering and unauthorized changes (par. 0004).
In reference to claim(s) 9, under the principles of inherency, the prior art apparatus of the modified Nihongi would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
In reference to claim 10, the modified Nihongi teaches the method of claim 9, but fails to explicitly teach receiving standstill information. However, Brandt discloses a similar system and method for reductant system monitoring comprising: receiving, by the electronic computing device, standstill information characterising a standstill of the motor vehicle, wherein the diagnostics are not performed when the motor vehicle is at a standstill (704, Fig. 7; par. 0005). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique disclosed by Brandt into the method of the modified Nihongi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as doing so would advantageously prevent erroneous diagnoses being made after refueling events.
In reference to claim 11, the modified Nihongi teaches the method of claim 9, wherein the action is an output of a warning signal in an interior of the motor vehicle (Brandt, par. 0060).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Nihongi as applied to claim 9 above, and further in view of US 2015/0088362 A1 to See et al. (See).
In reference to claims 12 and 13, the modified Nihongi teaches the method of claim 9, but fails to explicitly disclose allowing for a predetermined time interval to account for problem resolution. However, See discloses a similar diagnostic method comprising: starting, the electronic computing device, a predetermined time interval when indicating an error (par. 0036, e.g. 30, 60 seconds), wherein the action is triggered (warning or engine derate) after the time interval has elapsed if a problem resolution action is omitted, and the action is omitted if the problem resolution action is performed within the time interval (tank refill), wherein the action is prevented from being triggered by the electronic computing device if repair information that is assignable to the error information and which characterises a repair of the exhaust gas aftertreatment device as a problem resolution action is received by the electronic computing device before the time interval expires (again, tank is refilled). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique disclosed by See into the method of the modified Nihongi. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the technique would advantageously prevent erroneous fault indications after the fault is remedied.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
24 March 2022